Citation Nr: 9935616	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-19 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for Dupuytren's 
contracture of the right fifth finger, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from March 1969 to 
May 1985.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In that determination, the RO denied the veteran's 
application for increased ratings for headaches and 
Dupuytren's contracture of the right fifth finger.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Service-connected musculo-skeletal headaches are 
manifested by rare flare-ups accompanied by occasional 
nausea, vomiting, and photophobia.  

3.  The veteran is right-handed.  

4.  The service-connected Dupuytren's contracture of the 
right hand with history of fracture of small finger is 
manifested by a 45 degree contracture of the right ring 
finger and discomfort in the right proximal interphalangeal 
joints, but is no more than moderately disabling.  

5.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service connected 
disabilities at issue.  





CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 10 
percent for headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.124a, 
Diagnostic Code 8100 (1999).   

2.  The criteria for a disability evaluation in excess of 10 
percent for a Dupuytren's contracture of the right fifth 
finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.73, Diagnostic Codes 5308-
5298 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected headaches and Dupuytren's contracture of the right 
fifth finger and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.  See Francisco v. Brown, 7 Vet. App. 
55 (1994) (where an increase in a disability rating is at 
issue, the current level of disability is of primary 
concern).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

II.

In a rating decision dated in December 1985, the RO granted 
service connection for musculocontraction headaches and 
assigned a 10 percent disability evaluation that became 
effective in May 1985.  

In February 1998, the veteran filed an informal claim for an 
increased rating for headaches.  

When examined by VA examination in April 1998, the veteran 
complained of chronic headaches that were located in the 
right front and that radiated to the base of the head and 
into the back of the neck.  The veteran added that the 
headaches felt as though a tight belt were around his head.  
The headaches were occasionally accompanied by nausea, 
vomiting, and photophobia.  During an attack, the veteran 
indicated that he has to rest in a dark room.  The veteran 
added that the headaches awakened him in the mornings and 
worsened by the middle of the day.  He denied any 
precipitating factors.  The veteran indicated that he takes 
25 milligrams of amitriptyline at night with considerable 
improvement.  The veteran stated that the flare-ups were 
rare:  he had one a year ago and one two weeks ago.  It was 
noted that during an episode of severe headaches the veteran 
is unable to work.  Between the flare-ups, there is no 
impairment.  On physical examination, cranial nerves were in 
tact.  Cerebellar examination and motor strength were normal.  
Deep tendon reflexes were equal and within normal limits.  
The diagnosis was tension headaches.  The examiner further 
noted that the veteran had a long-standing history of chronic 
tension headaches with occasional flare-ups of a migraine-
like character.  

VA outpatient treatment records dated in October 1998 reflect 
that the veteran was seen for complaints of severe headaches 
and problems with his balance.  It was noted that the veteran 
had been treated for an inner ear infection two months prior.  
An examination was negative, and the diagnosis was migraine 
headaches and labyrinthitis.  He was prescribed Fiorinal.  
Additional treatment records show complaints of headaches 
associated with sinusitis symptoms.  

The service-connected headaches are evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8100. Migraine headaches with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent disability evaluation.  A 30 percent evaluation is 
assigned when there are characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months, with characteristic prostrating attacks averaging one 
in 2 months over last several months, 10 percent evaluation.  
A noncompensable evaluation is assigned with less frequent 
attacks.  

Analysis

The Board has considered the evidence and finds that the 
assignment of a higher disability evaluation is not warranted 
in this matter.  The Board recognizes that the veteran 
experiences debilitating headaches.  However, these attacks 
have been few.  The veteran had an attack in 1996 and attacks 
in April and October 1998.  Moreover, the April 1998 physical 
examination was unremarkable.  Based on the foregoing, the 
Board is of the view that the veteran's overall disability 
picture is adequately contemplated by currently assigned 10 
percent disability evaluation and that the disability.  In 
the absence of evidence of migraine headaches manifested by 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months, with 
characteristic prostrating attacks averaging one in 2 months 
over last several months, the veteran is not entitled to the 
next higher disability evaluation and the disability does not 
more nearly approximate the criteria for the next highest 
rating.  38 C.F.R. § 4.7, DC 8100.  

III.

In December 1985, the RO granted service connection for 
Dupuytren's contracture of the right hand with history of 
fracture of the small finger.  The record shows that the 
veteran is right-handed.  A 10 percent disability evaluation 
was assigned, effective in May 1985.  

In February 1998, the veteran filed an informal claim for an 
increased rating for Dupuytren's contracture of the right 
hand.  

Accordingly, the veteran was afforded a VA examination in 
April 1998.  At that time, the veteran reported a progressive 
worsening of the right hand.  He stated that he did not have 
a good grip and that he could no longer drive a truck.  It 
was noted that the veteran was employed as a custodian.  On 
physical examination, there was a 45-degree flexion of 
contracture of the proximal interphalangeal joint of the 
middle right finger, a 35-degree flexion contracture of the 
proximal interphalangeal joint of the right ring finger, and 
a 45-degree flexion contracture of the right little finger.  
A well-healed and non-tender scar measuring as 5 centimeters 
on the palm of the hand distal to the ring finger was noted.  
The approximation of both hands was normal.  The examiner 
noted good strength in both hands and that the veteran was 
able to pick-up fine objects and perform hand writing with 
his right hand.  No additional limitation of motion was 
present pertaining to pain, fatigue, weakness, or lack of 
endurance.  X-rays of both hands revealed mild flexion 
deformities of the interphalangeal joints especially at the 
little fingers, bilaterally.  The diagnosis was history of 
fracture of the right fifth metacarpal.  The examiner 
indicated that the veteran did not have any symptoms relating 
to the right hand disability.  The examiner also indicated 
that bilateral Dupuytren's contractures caused moderate 
functional impairment with respect to the veteran's inability 
to perform his prior occupation as a truck driver.  

Pursuant to the veteran's request, VA outpatient treatment 
records dated in 1998 were secured.  An October 1998 entry 
reflects complaints related to the right hand.  It was noted 
that the veteran had bilateral contracture releases with 
reasonable correction in the left hand, but he complained of 
continued discomfort in the right hand, primarily in the 
proximal interphalangeal joints.  The examiner noted that the 
veteran was undergoing occupational therapy with hot wax 
stretching care for pain.  On examination, the veteran could 
maneuver the fingertips to the palm with pressure.  The 
examiner recommended continued occupational therapy 
stretching.  A home program showed continued use of a moist 
hot pack with alternating grip and rolling therapy putty on a 
tabletop.  

The service-connected right hand disability is evaluated 
under the rating criteria as a muscle injury.  Under 
38 C.F.R. § 4.73, DC 5308 which pertains to function of 
muscle group VIII, extension of the wrist, fingers, and 
thumb; abduction of thumb, and muscles arising mainly from 
external condyle of humerus, extensor of carpus, fingers and 
thumb, supinator is considered severe impairment warranting a 
30 percent evaluation for the dominant hand and 20 percent 
for the nondominant hand.  For a moderately severe impairment 
a 20 percent evaluation is warranted for either hand, 
moderate impairment a 10 percent evaluation, and a 
noncompensable evaluation is assigned for slight impairment 
of either hand.  DC 5308.  

The RO has also considered the application of 38 C.F.R. 
§ 4.56 in this matter.  That section provides, in pertinent 
part, that:  (a) an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal; (b) a through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged; (c) for VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of 
movement; (d) under diagnostic codes 5301 through 5323, 
disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately 
severe or severe.  

In evaluating the severity of the veteran's right hand 
disability, the Board must consider all pertinent diagnostic 
codes under the VA Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 38 C.F.R. § 4.40, 
regarding functional loss due to pain, and 38 C.F.R. § 4.45, 
regarding weakness, fatigability, incoordination or pain on 
movement of a joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Analysis


Having reviewed the evidence of record, the Board finds that 
the assignment of a higher disability evaluation for 
Dupuytren's contracture of the right hand is not warranted.  
The Board notes the veteran's complaints of limited use of 
the right hand and recognizes that the veteran does have a 
right hand deformity.  In April 1998, a 45 degree flexion of 
contracture of the proximal interphalangeal joint of the 
middle right finger, a 35 degree flexion contracture of the 
proximal interphalangeal joint of the right ring finger, and 
a 45 degree flexion contracture of the right little finger as 
noted.  However, the current medical does not support the 
veteran's contention that the disability is more than 
moderately disabling.  Notably, the examiner in April 1998 
found that approximation of the hands was normal, that there 
was good strength in both hands; that the veteran was able to 
pick-up fine objects and perform handwriting with his right 
hand.  No additional limitation of motion was present 
pertaining to pain, fatigue, weakness, or lack of endurance.  
The Board recognizes that the veteran has been receiving 
occupational and physical therapy with respect to the right 
hand.  Based on the evidence of record, the Board finds, 
however, that the current pathology associated with the 
veteran's service-connected right hand disorder is adequately 
contemplated by the currently assigned 10 percent disability 
evaluation.  While he has complained of not being able to 
drive a truck anymore, the record shows that he is currently 
employed as a custodian.  In the absence of evidence of 
moderately severe impairment or evidence of functional loss 
due to pain, the Board finds that the veteran does not meet 
the criteria for the assignment of the next highest 
disability evaluation and the disability does not more nearly 
approximate the criteria for the next highest evaluation.  DC 
5308, 38 C.F.R. §§ 4.40, 4.45.  

The Boards notes that the evidence does not demonstrate any 
ankylosis of the finger at issue.  Therefore, the rating 
schedule that pertains to ankylosis of the fingers is not for 
application and does not provide a basis for assignment of a 
greater than 10 percent evaluation.  See 38 C.F.R. § 4.71a, 
DCs 5215-5223 (1999).  

IV.

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  Although the record reflects that the 
veteran does not report to work when he experiences severe 
attacks of headaches, the record establishes that such 
attacks are rare.  The Board also notes that the veteran 
reported that he could not continue to perform his duties as 
a truck driver because of the service-connected right finger 
disorder.  However, the record reflects that the veteran is 
currently employed.  Moreover, the veteran has not asserted 
or offered any objective evidence that the disabilities at 
issue have interfered with his employment status to a degree 
greater than that contemplated by the regular schedular 
standards, which are based on the average impairment of 
employment.  Nor does the record reflect frequent periods of 
hospitalization for the disabilities.  Hence, the record does 
not present an exceptional case where his currently assigned 
10 percent evaluations, respectively, are found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met, and; therefore, affirms the RO's conclusion that 
a higher evaluation on an extraschedular basis is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for headaches is denied.  

An increased rating for Dupuytren's contracture of the right 
fifth finger is denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

